DETAILED ACTION
Claims 1-20 are pending
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/01/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following claim limitations are unclear:
As per claim 1, line 2 recites: “receiving scheduled tasks associated with subsystems of a wellsite system” It is unclear whether the received “scheduled tasks” are already scheduled, or they are to be scheduled for execution upon 
As per claim 1, line 7 recites: “receiving state information via the wellsite system” It is unclear whether “the state information” relates to a state of the computing devices associated with the subsystems or if it relates to the status of the scheduled tasks. For examination purposes, examiner interprets the limitation “state information” as monitored information from one or more wellsite subsystems. Further, it is not clear who is receiving said “state information” (i.e., is the element that receives the scheduled tasks also receiving the state information? Is the state information received by the computing devices associated with the subsystems after the transmission of the task information?). For examination purposes, examiner interprets the limitation as receiving the state information by a remote monitoring computing environment from which the tasks were scheduled.
As per claim 1, line 2 recites: “receiving scheduled tasks” and line 10 recites: “based at least in part on the assessing, scheduling a task
As per claims 2-14, they are dependent on claim 1 above and fail to cure the deficiencies set forth above for claim 1. Therefore, they are rejected under the same rationale.
As per claim 15, it is a system type claim having similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale as of claim 1 above.
As per claims 16-18, they are dependent on claim 15 above and fail to cure the deficiencies set forth above for claim 15. Therefore, they are rejected under the same rationale.
As per claim 19, it is a media/product type claim having similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale as of claim 1 above.
As per claim 20, it is dependent on claim 19 above and fail to cure the deficiencies set forth above for claim 19. Therefore, they are rejected under the same rationale.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10,794,153 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both methods comprise substantially the same elements. 

US 10,794,153 B2
1. A method comprising: 
receiving scheduled tasks associated with subsystems of a wellsite system wherein the scheduled tasks are associated with achievement of desired states of the wellsite system; 



transmitting task information for at least a portion of the scheduled tasks to computing devices associated with the subsystems; 


receiving state information via the wellsite system; 

assessing the state information with respect to one or more of the desired states; 




transmitting task information for the task to one or more of the computing devices associated with the subsystems.

in a networked system, receiving scheduled tasks of a digital plan associated with subsystems of a wellsite system wherein the scheduled tasks are associated with achievement of desired states of the wellsite system, wherein the subsystems comprise at least a drilling subsystem and a mud subsystem;
transmitting task information for at least a portion of the scheduled tasks to computing devices in the networked system as associated with the subsystems;

receiving state information via the wellsite system;

assessing the state information with respect to one or more of the desired states to determine a condition;



transmitting task information for the particular task to one or more of the computing devices in the networked system as associated with the subsystems, wherein the task information comprises information that is for operation of the mud subsystem within a specified time for performance of the particular task that is renderable to a computing device display with mud subsystem sensor data as a graphical user interface,
wherein the assessing comprises determining that the wellsite system did not achieve one of the desired states based at least in part on transmitted task information for one of the scheduled tasks of the digital plan, and
wherein the scheduling the particular task addresses the condition via the task information for the particular task and further comprising rescheduling one or more of the scheduled tasks of the digital plan responsive to scheduling the particular task.


The difference in the independent claim 1 of the patent includes limitation of “wherein the task information comprises information that is for operation of the mud subsystem within a specified time for performance of the particular task that is renderable to a computing device display with mud subsystem sensor data as a graphical user interface, wherein the assessing comprises determining that the wellsite system did not achieve one of the desired states based at least in part on transmitted task information for one of the scheduled tasks of the digital plan, and
wherein the scheduling the particular task addresses the condition via the task information for the particular task and further comprising rescheduling one or more of the scheduled tasks of the digital plan responsive to scheduling the particular task.” having more details regarding  functionality which further narrows the claim of the patent. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to read the broader limitations of the instant application from the narrower limitation of the patent as the patent anticipates the broader limitation of the instant application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Waid et al. (US PGPUB US 2012/0303326 A1) in view of Carney et al. (US PGPUB US 2008/0126168 A1).

Waid and Carney were cited in IDS.

Regarding claim 1, Waid teaches the invention substantially as claimed including a method comprising: 
receiving scheduled tasks associated with subsystems of a wellsite system (¶ [0004] lines 3-9: “A reservoir evaluation system enables end users (i.e., customers of a formation testing service) to plan formation test jobs at remote wellsites… The end user also defines the details for the formation tests to be performed with the toolstring.”; ¶ [0021] lines 3-10: These [data acquisition] units 110 can be distributed at various wellsites around the world i.e., subsystems; ¶ [0040] lines 7-9; ¶ [0044] lines 6-10); 
transmitting task information for at least a portion of the scheduled tasks to computing devices associated with the subsystems (¶ [0070] lines 1-3: “Once a detailed operating plan is created, the plan can go through another approval for transfer to the data acquisition unit 110 (i.e., truck) so the job can be run at the wellsite”); 
receiving state information via the wellsite system (¶ [0015] lines 1-15: “A data acquisition unit 110 used at the remote location of the wellsite measures data of a formation in a reservoir and transmits that data to an access system 150 at the one or more data centers”; ¶ [0019]; ¶ [0020] lines 1-7: “The received data can generally include time-series measurements, depth-series measurements, station depths, start and end times of tests, kinds of tests, results, and similar engineering data” i.e., state information); 

wherein the scheduled tasks are associated with achievement of desired states of the wellsite system; 
assessing the state information with respect to one or more of the desired states; 
based at least in part on the assessing, scheduling a task; and 
transmitting task information for the task to one or more of the computing devices associated with the subsystems.

However, Carney teaches a wellsite/oilfield management system (See at least Abstract). Further, Carney teaches wherein the scheduled tasks are associated with achievement of desired states of the wellsite system (Abstract’s lines 1-7; ¶ [0003] lines 1-5: “During oilfield activities, it is often desirable to monitor various oilfield parameters, such as fluid flow rates, composition, etc.”; ¶ [0004] lines 1-11: “The processed data may be used to determine conditions at the wellsite(s) and/or other portions of the oilfield, and make decisions concerning these activities”; ¶ [0007] lines 2-11; ¶ [0014] lines 7-12: “where the oilfield activity comprises a number of tasks necessary to complete a project of a number of projects in a workflow, and where the number of tasks are arranged within a number of workflow states associated with the oilfield activity”); 
assessing the state information with respect to one or more of the desired states (Fig. 4, Steps Surveillance 410 and Analysis and Diagnosis 430; ¶ [0045] lines 1-3: “Surveillance state (410): Observing the trends of an activity against a pre-determined forecast or set of predetermined values.”; ¶ [0046] lines 1-16: “Analysis and Diagnosis states (430): In this state, a user may believe there is a problem developing. In addition, the user may perform a routine or scheduled review of the process or program of interest. Consequently, the user gathers relevant ; 
based at least in part on the assessing, scheduling a task (Fig. 4, Step 450 “Decision/Optimization”; ¶ [0047] lines 1-5: “Decision/optimization state (450): In the last main workflow state, based on the outcomes of all the above states and tasks, the user decides the best way to move forward (460), which may involve taking an action.”; ¶ [0050] lines 6-12; ¶ [0053]: “A sequence for the tasks may be selectively updated based on analysis of the oilfield activity performed by the user (ST 506). In one example, the user may skip at least one task using the workflow manager. In another example, the user may change the sequence of at least one task using the workflow manager. In another example, the user may add a new task to the sequence of tasks using the workflow manager. In these examples, the user may update the sequence based on the user's analysis of the oilfield activity. For example, the user may decide a task is unnecessary because the task is redundant in a particular oilfield activity and remove it from the sequence.”); and 
transmitting task information for the task to one or more of the computing devices associated with the subsystems (¶ [0035] lines 15-19: “As such, the communications interface may be configured to receive data from the oilfield operations components and to send commands and/or data to the oilfield operations components”; ¶ [0037] lines 1-15: “[…] the operations control center (207) may provide information to an operator that may consider the information, and then send control signals as desired (i.e., an update to the tasks schedule as shown above in Fig. 4 and Fig. 5). In addition, in some embodiments of the invention, the operations control center (207) may also provide feedback to down-hole sensors (201) and/or well-head sensors (203) using data obtained via communications link (205).”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Carney with the teachings of Waid to analyze the result of the tasks to determine whether any problems occurred and as a result optimizing the workflow of tasks by adding a new task, removing tasks, and/or updating the task sequence. The modification would have been motivated by the desire of managing a wellsite in a remote location to ensure proper functionality and timely incident resolution.

Regarding claim 2, Carney teaches wherein the assessing comprises determining whether the wellsite system achieved one of the desired states based at least in part on transmitted task information for one of the scheduled tasks (¶ [0055] lines 1-7: “Once the decision is made, the problem may be resolved based on the decision (ST 512). Further, the user may observe the resolution of the problem to gather additional information associated with the project.”; ¶ [0061] lines 1-14: “Each workflow may be associated with a number of workflow state(s) (606). Each workflow state (606) may be associated with a project. A project may be an asset (e.g., a well, a pump, etc.) of the activity, a group of assets, a single project, and/or multiple projects… The current state (608) of the project may display the current progress of the project within the selected workflow. More specifically, the current state may display a number of tasks for each workflow state (606). Further, each task may be designated as complete or incomplete.”).

Regarding claim 3, Carney teaches wherein the scheduling a task comprises rescheduling the one of the scheduled tasks where the wellsite system did not achieve the one of the desired states (¶ [0051] lines 1-9: “The problem in an oilfield activity may be identified (ST 502). For example, a user may identify a problem during surveillance of an oilfield activity. In another example, a user may identify a problem during analysis of the oilfield activity…The problem may include a number of tasks for completing a project.” ¶ [0053] lines 1-12: “A sequence for the tasks may be selectively updated based on analysis of the oilfield activity performed by the user (ST 506). In one example, the user may skip at least one task using the workflow manager. In another example, the user may change the sequence of at least one task using the workflow manager. In another example, the user may add a new task to the sequence of tasks using the workflow manager.”).

Regarding claim 4, Carney teaches wherein the scheduling a task comprises scheduling a new task where the wellsite system did not achieve the one of the desired states (¶ [0051] lines 1-9; ¶ [0053] lines 1-12: “A sequence for the tasks may be selectively updated based on analysis of the oilfield activity performed by the user (ST 506). In one example, the user may skip at least one task using the workflow manager. In another example, the user may change the sequence of at least one task using the workflow manager. In another example, the user may add a new task to the sequence of tasks using the workflow manager.”).

Regarding claim 5, Carney teaches wherein the scheduling a task comprises scheduling a new task based at least in part on the assessing (¶ [0053] lines 1-12: “A .

Regarding claim 6, Carney teaches comprising repeating the receiving of state information after the transmitting task information for the task (¶ [0055] lines 4-7: “Once the decision is made, the problem may be resolved based on the decision (ST 512). Further, the user may observe the resolution of the problem to gather additional information associated with the project.”).

Regarding claim 7, Waid teaches wherein the task information comprises task information for a mud subsystem (¶ [0064] lines 1-6: “Under job planning 620, the end user can specify the well and the reservoir for a job by entering required information for planning a formation testing operation. As discussed briefly above with reference to FIG. 5A, some of the information to be entered includes well data, such as hole sizes, deviation, mud, etc.”; ¶ [0068] lines 1-9: “After a plan has been made, it can be updated as new information becomes available… The end user can also shift reservoir tops and bottoms from depths previously assumed (either from offset wells or from less precise logs like mud logs), to more accurate logs like wireline.”; wherein the mud logs reasonably suggests a mud subsystem or the like relaying mud state information).

Regarding claim 9, Carney teaches wherein the state information comprises sensed information acquired by one or more sensors of the wellsite system (¶ [0034] lines 1-8: “the 

Regarding claim 10, Waid teaches wherein the state information comprises user input information input via a graphical user interface rendered to a display operatively coupled to one of the computing devices (¶ [0016] lines 4-7: “the remote users can communicate with the data acquisition unit 110 to direct or control aspects of the data being measured at the wellsite.”; ¶ [0048] lines 1-13: “Instead, the end users 200 can communicate through the system 100 with the engineer at the wellsite to change the job, work out any problems, resolve artifacts in the data, correct gauge errors, etc. The communication provided can include real time voice communication, videoconferencing (i.e., GUI), text based “chat,” or any other suitable form of communication”).

Regarding claim 11, Carney teaches wherein the scheduling a task comprising interacting with a graphical user interface rendered to a display operatively coupled to a wellsite computing system (¶ [0039] lines 7-11: “The CPU (303) may also operate a display device (305) (e.g., a monitor, etc.). For example, the display (305) may show workflows such as described in FIG. 4”; ¶ [0051] lines 1-9; ¶ [0053] lines 1-12; ¶ [0060] lines 1-2: “The user interface may display a number of workflows (602)”; ¶ [0061] lines 10-14: “The user may selectively update the sequence of the tasks using the current state (608) of the project”).

Regarding claim 12, Carney teaches wherein the graphical user interface comprises a timeline and subsystem information (Fig. 7 Column 708; ¶ [0065] lines 4-8: “the status of the workflow for the specific project selected (708). The status of the workflow shows the different states of the workflow; in sequence from beginning to end (these can and probably will be different for different workflows).”; ¶ [0072] lines 4-8: “Under the column titled “Current State: Project 21” (708) an arrow (714) pointing to the Well Identification state. A checkmark (712) in the box adjacent to Surveillance confirms that this state has been exited”).

Regarding claim 13, Carney teaches wherein the graphical user interface comprises at least one task creation control graphic (¶ [0078] lines 1-3: “FIG. 8 shows a screen shot (800) of how the Workflow Manager may look after a new project—“My-Area 1,” has been created”).

Regarding claim 14, Carney teaches wherein the graphical user interface comprises a plurality of task creation control graphics wherein each of plurality of task control graphics is specialized for a corresponding one of the subsystems (¶ [0060] lines 1-5: “The user interface may display a number of workflows (602). Each workflow may specify a different oilfield activity. Examples of oilfield activities include, but are not limited to: water flooding, sanding, gas lifting, well testing, coning, and production management”; ¶ [0061] lines 1-5: “Each workflow may be associated with a number of workflow state(s) (606). Each workflow state (606) may be associated with a project. A project may be an asset (e.g., a well, a pump, etc.) of the activity, a group of assets, a single project, and/or multiple projects”; wherein the assets (e.g., a well, a pump, etc.) corresponds to subsystems).

Regarding claim 15, it is a system type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale. Further, Waid teaches the additional limitations of one or more processors; memory operatively coupled to the one or more processors; and processor-executable instructions stored in the memory and executable by at least one of the processors to instruct the system to (¶ [0085] lines 1-5: “Apparatus for practicing the disclosed techniques can be implemented in a computer program product tangibly embodied in a machine-readable storage device for execution by a programmable processor”).

Regarding claim 16, Carney teaches wherein the instructions to instruct the system to assess, assess the state information dynamically responsive to receipt of the state information (Fig. 4, Steps 410-460; ¶ [0045]: “Surveillance state (410): Observing the trends of an activity against a pre-determined forecast or set of predetermined values… An alert is an indication that operating parameters are out of an expected range, or that a trend is developing which could lead to parameters being outside of an expected range (420). Some user interaction may be warranted during the surveillance step”; ¶ [0046]: “Analysis and Diagnosis states (430): In this state, a user may believe there is a problem developing. In addition, the user may perform a routine or scheduled review of the process or program of interest. Consequently, the user gathers relevant information to better understand the problem. Analysis is performed to determine whether the observations are consistent with one or more potential problems… Analysis and diagnosis involve a set of tasks executed in an order determined by the user.”).

Regarding claim 17, Carney teaches wherein the instructions to instruct the system to schedule, schedule the task dynamically responsive to one or more of the one or more assessments (¶ [0047]: “Decision/optimization state (450): In the last main workflow state, based on the outcomes of all the above states and tasks, the user decides the best way to move forward (460), which may involve taking an action”; ¶ [0053]: “A sequence for the tasks may be selectively updated based on analysis of the oilfield activity performed by the user (ST 506)… In another example, the user may add a new task to the sequence of tasks using the workflow manager. In these examples, the user may update the sequence based on the user's analysis of the oilfield activity.”).

Regarding claim 18, Carney teaches comprising a display operatively coupled to the one or more processors wherein the instructions to schedule a task comprises instructions to receive input via a graphical user interface rendered to the display (¶ [0016] lines 1-6: “a user interface for managing an activity. The user interface includes a number of tasks necessary to complete a project of a number of projects in a workflow, where the number of tasks are arranged within a number of workflow states associated with the activity.”; ¶ [0039] lines 7-11: “The CPU (303) may also operate a display device (305) (e.g., a monitor, etc.). For example, the display (305) may show workflows such as described in FIG. 4”).

Regarding claim 19, it is a media/product type claim having similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale. Further, Waid teaches the additional limitations of One or more computer-readable storage media comprising computer- executable instructions executable to instruct a computing system (¶ [0085] lines 

Regarding claim 20, Waid teaches comprising computer-executable instructions executable to instruct a computing system to receive input via a graphical user interface rendered to a display (¶ [0004] lines 3-9: “A reservoir evaluation system enables end users (i.e., customers of a formation testing service) to plan formation test jobs at remote wellsites”; ¶ [0076]: “GUI screens”).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Waid and Carney, as applied to claim 1, in further view of Thomeer et al. (US PGPUB US 2012/0203507 A1)

Thomeer was cited in IDS.

Regarding claim 8, Waid and Carney do not specifically disclose wherein the task information comprises task information for maintenance of a piece of equipment of one of the subsystems.

However, Thomeer teaches a system and method for tracking wellsite equipment maintenance data. Further, Thomeer teaches wherein the task information comprises task information for maintenance of a piece of equipment of one of the subsystems (Abstract’s line 1-5: “The maintenance system includes a plurality of wellsite equipment located at or nearby .

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Thomeer with the teachings of Waid and Carney to monitor the health of wellsite equipment. The modification would have been motivated by the desire of monitoring wellsite equipment health and schedule maintenance tasks. (See at least Thomeer’s Background ¶¶ [0009-10]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shipley et al. (US 2007/0078703 A1) Apparatus and method to estimate the value of a work process and determine gaps in current and desired states. See at least [0087].
Hobbs et al. (US 2010/0250139 A1) Mobile Wellsite Monitoring. See at least [0002-10] and [0023], and [0092].
Graham et al. (US 8,214,243 B2) Systems and methods for managing large oil field operations.
Brink et al. (US 2009/0024442 A1) SYSTEM AND METHODS FOR INCREASING SAFETY AND EFFICIENCY IN OIL FIELD OPERATIONS
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195